Citation Nr: 1742567	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-09 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus, is denied.  


FINDING OF FACT

Bilateral hearing loss manifested more than one year after separation, is not shown to be casually or etiological related to an in-service event, injury or disease, or to have been caused or aggravated by service-connected tinnitus. 



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty in the United States Marine Corps from January 1966 to May 1968. 

This matter is before the Board of Veterans' Appeal (Board) on appeal from a May 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this matter has been transferred to the RO in Chicago, Illinois.

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record.

In an October 2015 decision, the Board denied the issue of service connection for bilateral hearing loss.  The Veteran appealed the October 2015 decision for that issue to the United States Court of Appeals for Veterans Claims (Court).  By order dated December 2016, the Court granted a Joint Motion for Remand (JMR), vacating the October 2015 Board decision for that issue and remanding it for compliance with the terms of the JMR.

In April 2017, the Board remanded this matter for further development, and the case has been returned for appellate consideration.


This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Additionally, in April 2017, this matter was remanded to obtain an addendum opinion addressing the connection between the Veteran's bilateral hearing loss and service connected tinnitus.  The requested addendum opinion was completed in April 2017 and associated with the file.  The claim was readjudicated in August 2017.  Thus, there is compliance with the Board's  remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.

The Veteran contends that his bilateral hearing loss was caused or aggravated by his military service and/or his service-connected tinnitus.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Further, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). 

Establishing secondary service connection requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. ; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption for certain chronic diseases, to include sensorineural hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If there is not sufficient evidence that the currently diagnosed chronic disease was chronic in service or within a presumptive period, a veteran may still be entitled to presumptive service connection if continuity of symptomatology is demonstrated.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As to the first element for both direct and secondary service connection, current disability, the record is replete with audiograms and VA examination reports reflecting hearing loss for VA compensation purposes.  Therefore, this element is met. 

As to the second element for direct service connection, in-service incurrence or aggravation of a disease or injury, review of the Veteran's service treatment records revealed that the Veteran had normal hearing at discharge from military service.  However, the Veteran contends that he was exposed to hazardous noise during service.  The Board notes that the Veteran is competent to give evidence about what he experienced, and exposure to noise is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Veteran was exposed to loud noise during service, and element (2) is satisfied. 

As to the second element for secondary service connection, the Veteran is service-connected for tinnitus and this element is likewise met. 

With respect to crucial element (3), nexus for both direct and secondary service connection, the questions presented, i.e., the relationship, if any, between the Veteran's current hearing loss and his military service and/or to service-connected tinnitus, are essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran submitted a statement from his private physician, who conducted an audiological evaluation in September 2015.  The private physician opined that the Veteran's high frequency hearing loss " is most commonly associated with loud noise exposure."    

The Veteran was afforded two VA examinations to determine the etiology of his bilateral hearing loss.  In April 2009, the VA examiner opined that the Veteran's hearing loss was not a result of his military noise exposure.  The examiner provided that the Veteran's hearing was normal upon entry and exit from military service.  Furthermore, the examiner stated the Veteran's post-service exposure of working at the railroad and hunting could have been the impetus of the Veteran's current bilateral hearing loss.  Moreover, the examiner did find that the Veteran's tinnitus was related to his current hearing loss.  

In January 2015, the VA examiner found that hearing loss was not at least as likely as not caused by or a result of an event in the military.  The examiner highlighted the Veteran's military occupational specialty (MOS) as a field clerk with an artillery battalion, which exposed him to a variety of artillery fire.  As a civilian, the Veteran experienced limited noise exposure, as an employee of a steel company in its freight yard office and recreational hunter.  The examiner provided that the Veteran's enlistment and separation audiological evaluations exhibited hearing thresholds within normal limits, and no threshold shift was evident at separation.  The examiner added that while absence of hearing loss at separation is not fatal to a claim of service connection for impaired hearing, the need for significant threshold shift to have occurred is supported by findings in Hensly v. Brown.  He also cited to studies by the Institute of Medicine of the National Academies finding that delayed onset of hearing loss as the result of previous noise exposure did not occur. The examiner also determined that the Veteran's tinnitus was related to service.  

As noted above, this matter was before the Court, and in December 2016, the Court granted a JMR, vacating the October 2015 Board decision and remanded it for compliance with the terms of the JMR.  The JMR noted that the April 2009 VA examiner provided that there was a connection between the Veteran's hearing loss and tinnitus, however that same examiner found that tinnitus was related to service, but bilateral hearing loss was not in the January 2015 VA examination report.  The December 2016 JMR remanded the issue back to the Board to (1) explain the discrepancy between the April 2009 and January 2015 examination findings (i.e. the relationship between tinnitus and hearing loss); (2) apply the appropriate standard of more likely than not; (3) to consider to lay evidence; and (4) to consider secondary service connection.  To that end, the Board remanded the claim for addendum opinion in April 2017.  

The April 2017 VA addendum opinion considered the questions highlighted in the December 2016 JMR.  First, the examiner addressed whether the Veteran's service-connected tinnitus was caused or aggravated the Veteran's bilateral hearing loss.  He found that it was less likely than not that the Veteran's bilateral hearing loss was caused or aggravated by the Veteran service connected tinnitus because tinnitus is not the cause of hearing loss nor does the presence of tinnitus aggravate existing hearing loss.  The examiner addressed the discrepancy between the April 2009 and January 2015 VA examination reports by indicating that the examiner developed a  a better understanding of the etiology of tinnitus during that timeframe and the increased possibility that with reliable lay reports that noise exposure can cause the onset of tinnitus without causing hearing loss.  

As to the relationship to service, the examiner considered whether or not service treatment records were to be disregarded in the face of lay reports to the contrary.  He reviewed the records and noted that hearing remained within normal limits on the discharge examination and there was no significant threshold shift, which was an indication of injury to the ear by noise.  The examiner stated that he would have given more credence to the lay statements if the separation physical had actually shown an improvement from entry or if all thresholds had been the same (i.e., all 0's or 5's) on the exit examination which would have brought into question the examination's validity.  This was not the case and the examination remained valid.  He reiterated his opinion that it was less likely as not that hearing loss was the result of military noise exposure.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In this case, as to the issue of whether the Veteran's bilateral hearing loss is secondary to his service-connected tinnitus, or if the Veteran's bilateral hearing loss is related to his military service, the Board finds that the April 2017 VA addendum opinion is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, prior physical evaluation of the Veteran, and pursuant to the Board's remand instructions.  Furthermore, the April 2017 examiner provided a complete and thorough rationale in support of his opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   In contrast, the September 2015 private physician's opinion attributed the Veteran's bilateral hearing loss to loud noise exposure, but was silent as to whether the etiology of the Veteran's bilateral hearing loss was in-service or post-service noise exposure.  

Regarding the presumption in favor of chronic diseases and the continuity of symptomatology, the Board notes that the Veteran has been diagnosed with bilateral hearing loss.  For VA purposes, diagnosis of bilateral hearing loss is a chronic disease, thus warranting consideration under 38 C.F.R. § 3.309(a).  However, in order for the presumption under 38 C.F.R. § 3.309 to apply the disability must manifest to a compensable degree within one year of discharge from service.  However, in this case it appears that the earliest the Veteran sought medical treatment related to his hearing was in 1993, when viewing the evidence in the most favorable light to the Veteran.   See December 2011 Correspondence.  However, the lay and objective medical evidence indicates the Veteran received a diagnosis of bilateral hearing loss in 2000.  See September 2008 Correspondence and June 2013 Board Hearing Transcript.  In any case, the objective medical evidence indicates that the Veteran's hearing loss did not manifest to a compensable degree within one year of discharge from service.  Since the Veteran's bilateral hearing loss did not manifest to a compensable degree within one year of discharge from service and there is no evidence of a chronic disability in service, the presumption in favor of chronic diseases is not warranted in this case.  Walker, 708 F.3d 1331; 38 C.F.R. 
§§ 3.303 (b), 3.307, 3.309(a).  

The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336   (Fed. Cir. 2006) (noting that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Thus, any assertions that he may make as to onset during service with subsequent continuity of are not supported by the objective evidence of record.

The Board acknowledges the lay statements provided by the Veteran's spouse and fellow servicemen.  The Veteran's spouse, who has known the Veteran since 1962, provided that she did not notice any hearing problems before service, however, once the Veteran returned home from service, she had to repeat herself frequently.  See June 2013 Buddy Statement.  Moreover, she added that the Veteran complained of buzzing or ringing in both ears.   The Veteran's spouse also reported that since the Veteran's discharge from service his hearing has deteriorated to its present state.  She also added that the Veteran was prescribed hearing aids in 2006 and cannot recall any occurrence of significant exposure to acoustic trauma outside of his military service.  

The Veteran's fellow Marines, E.A and E.U., provided details related to an incident in service in which mortar fire was concentrated in close proximity to the Veteran's bunker and caused one side of the bunker to collapse.  They both stated that the Veteran was buried in the rubble and was bleeding from the nose and mouth.  E.U. reported that he helped dig the Veteran out of the rubble.  Moreover, they recall that the Veteran was deaf for at least an hour after the incident.  

The Board also acknowledges the Veteran's statements concerning his bilateral hearing loss.  During his June 2013 Board hearing, the Veteran provided details regarding his exposure to hazardous noise during service and an explanation as to why his hearing was within normal limits at discharge.  The Veteran provided that at discharge he raised his hand or kept hitting the button during the hearing examination, but could not hear anything.  The Veteran believed that if he failed the test he would have been held for further examination.  The April 2017 examiner addressed this contention by stating, "I would have given more credence to the lay statements if the separation physical had actually shown an improvement from entry or if the all thresholds had been the same."  

The Board has considered the Veteran's contentions and those of the individuals that provided statements on the Veteran's behalf asserting that the Veteran's bilateral hearing loss is due to service and/or caused/aggravated by his service-connected tinnitus.  In this regard, the Veteran, his spouse, E.A., and E.U are competent to report the symptoms that Veteran experienced and history of treatment.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, as lay people, they have not been shown to be capable of making medical conclusions, especially as to a complex medical opinion regarding the etiology of bilateral hearing loss.  Given their lack of demonstrated medical expertise, the Board finds that the opinion of the April 2017 VA examiner, a medical professional, to be the most probative evidence of record as to the current nature and etiology of his claimed hip disability, to include the relationship between the Veteran's bilateral hearing loss and his service-connected tinnitus and military service. 










	(CONTINUED ON NEXT PAGE)


Although the Veteran has established a current disability and in-service noise exposure, the preponderance of the evidence weighs against finding that the Veteran's bilateral hearing loss is causally related to his service, were caused or aggravated by his service-connected tinnitus, or manifested within an applicable presumptive period.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. §5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57  (1990); 38 C.F.R. § 3.102.  For these reasons, service connection or bilateral hearing loss will therefore be denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	J.R. Higgins, Associate Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States


Department of Veterans Affairs


